Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3- 8, 11-17 and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Murugesh (US 2005/0284372). 
Regarding claim 1, Murugesh teaches a sputtering chamber component comprising a particle trap, the particle trap comprising: 
a first pattern (62a, Fig. 4) formed on at least a portion of a surface of the particle trap, the first pattern arranged in a repeating pattern having a first pattern thread count, the first pattern having a first pattern top surface and comprising one of: 
first indentations (44) having a first depth and separated by first and second threads, the first and second threads (42) having first and second thread top surfaces that form the first pattern top surface (Fig. 1b),
and first ridges (70) having a first height and separated by first and second grooves (64), the first ridges having first ridge top surfaces that form the first pattern top surface ([0038]); 
and, a second pattern (62b) formed on at least a portion of the first pattern top surface, the second pattern arranged in a repeating pattern having a second thread count, the second pattern having a second pattern top surface and comprising one of: 

and second ridges having a second height and separated by third and fourth grooves, the second ridges having second ridge top surfaces configured to form the second pattern top surface [0031].  
Regarding claim 3, Murugesh teaches a third pattern (65, Fig. 5) formed on at least a portion of the first and second patterns ([0043]).  
Regarding claim 4, Murugesh teaches at least one additional pattern formed on at least a portion of the third pattern (relatively fine texture on feature 65, [0043].  
Regarding claim 11, Murugesh teaches an average depth of at least one of the first and second indentations is from about 330 um to about 600 um (25-1524 um, [0043]).  
Regarding claim 12, Murugesh teaches an average height of at least one of the first and second ridges is from about 0 um to about 600 um (51-1524 um, [0043]).  
Regarding claim 13, Murugesh teaches the sputtering chamber particle trap (20) is formed from at least one material chosen from tantalum (Ta), titanium (Ti), aluminum (Al), copper (Cu), nickel (Ni), cobalt (Co), molybdenum (Mo), gold (Au), silver (Ag), platinum (Pt), tungsten (W), chromium (Cr), a tantalum (Ta) alloy, a titanium (Ti) alloy, an aluminum (Al) alloy, a copper (Cu) alloy, a nickel (Ni) alloy, a cobalt (Co) alloy, a molybdenum (Mo) alloy, a gold (Au) alloy, a silver (Ag) alloy, a platinum (Pt) alloy, a tungsten (W) alloy, and a chromium (Cr) alloy [0029].  
Regarding claim 14, Murugesh teaches a method of forming a particle trap on a sputtering chamber component, the method comprising: 
forming a first pattern on at least a portion of a surface of the sputtering chamber component to form a first patterned top surface;
 and, forming a second pattern on at least a portion of the first patterned top surface [0031]; 

a plurality of first indentations arranged in a repeating pattern with adjacent first indentations separated by side walls, the first indentations having a first depth and a first width[0030],
 and a plurality of first ridges arranged in a repeating pattern with adjacent first ridges separated by grooves, the first ridges having a first height and a first width [0030]; and, 
wherein the second pattern comprises one of: 
a plurality of second indentations arranged in a repeating pattern with adjacent second indentations separated by side walls, the second indentations having a second depth and a second width [0030-0031], 
and a plurality of second ridges arranged in a repeating pattern with adjacent second ridges separated by grooves, the second ridges having a second height and a second width ([0030-0031]).  
Regarding claim 15, Murugesh teaches at least one of the first and second indentations are shaped as inverted pyramids with the base of each inverted pyramid parallel to the surface and the apex of each inverted pyramid oriented into the surface and wherein the height of each inverted pyramid defines the depth of each indentation of the plurality of at least one of the first and second indentations ([0030], Fig. 2b).  
Regarding claim 16, Murugesh teaches forming the first pattern does not include grit blasting or wire brushing, and wherein forming the second pattern does not include grit blasting or wire brushing (knurling, [0031]).  
Regarding claim 17, Murugesh teaches the first pattern is formed by pressing a first knurling tool into the sputtering chamber component and the second pattern is formed by pressing a second knurling tool into the sputtering chamber component, wherein the first knurling tool and the second knurling tool have thread counts that are the same or different ([0031]).  
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 9, 10, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Murugesh as applied to claim 1 and 14 above, and further in view of Tsukamoto (US 2012/0318668). 
Regarding claim 2, 18 and 19, Murugesh teaches the first pattern thread count is about 15 threads per inch to about 80 threads and the second pattern thread count is about 15 threads per inch to about 80 threads [0028].  

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thread count of Murugesh by providing one of the first thread count and the second thread count is about 25 threads per inch, and wherein the other of the first thread count and the second thread count is about 80 threads per inch, as taught by Tsukamoto, because it would allow particles to adhere to the sputtering chamber component [0053]. 
Regarding claims 9 and 10, Murugesh does not teach at least one of the first and second indentations or ridges have a parallelogram cross-sectional shape in a direction parallel to the surface.  
Tsukamoto teaches at least one of the first and second indentations and ridges have a parallelogram cross-sectional shape in a direction parallel to the surface (Fig. 5b).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thread count of Murugesh by providing one of the first thread count and the second thread count is about 25 threads per inch, and wherein the other of the first thread count and the second thread count is about 80 threads per inch, as taught by Tsukamoto, because it would allow stronger adhesion of particles to the sputtering chamber component [0052]. 
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOHN J. BRAYTON
Primary Examiner
Art Unit 1794



/JOHN J BRAYTON/Primary Examiner, Art Unit 1794